UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2202


CONSTANCE JEANNE SAMMARCO,

                Plaintiff - Appellant,

          v.

PRINCE GEORGE PUBLIC SCHOOLS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-01079-CCB)


Submitted:   January 28, 2014              Decided:   February 11, 2014


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Constance Jeanne Sammarco, Appellant Pro Se. Robert Judah
Baror, Linda Hitt Thatcher, THATCHER LAW FIRM, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Constance Jeanne Sammarco appeals the district court’s

order dismissing     for   failure    to   state    a    claim   her    complaint

asserting violations of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2006 &

Supp. 2013), and the Age Discrimination in Employment Act of

1967, as amended, 29 U.S.C. §§ 621 to 634 (2012).                        Sammarco

asserted claims that her employer subjected her to disparate

treatment based on her race and age, a hostile work environment,

and retaliation for protected activities.                     We have reviewed

the record and find no reversible error.            Accordingly, we affirm

the judgment of the district court.           Sammarco v. Prince George

Pub. Sch., No. 1:13-cv-01079-CCB (D. Md. Sept. 16, 2013).                       We

dispense   with     oral   argument    because      the       facts    and   legal

contentions   are   adequately   presented     in       the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      2